IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                   FILED
                                                                 January 20, 2009

                                 No. 07-60659                Charles R. Fulbruge III
                                                                     Clerk

LUCILLE TEBO

                                           Plaintiff-Appellant
v.

CARY TEBO; KENNETH TEBO; CHIP DALE HOLBROOK, Medical Doctor;
NADINE BUSH, Medical Doctor

                                           Defendants-Appellees



                 Appeal from the United States District Court
                   for the Southern District of Mississippi


                     ON PETITION FOR REHEARING

Before BENAVIDES, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:
      The petition for rehearing is denied. We have considered all of the
arguments in the petition but limit our discussion to two alleged factual errors.
      Ms. Tebo argues that our original opinion erred in stating that the Tebo
brothers were not alleged to have been involved in the commitment process after
the submission of their affidavit. In particular, Ms. Tebo asserts that her reply
brief explained that the brothers appeared, and were ready to testify, at the
involuntary commitment hearing scheduled for May 19, 2003. She contends that
                                 No. 07-60659

this notation served as an allegation that the brothers remained involved in the
proceedings.
      We did not construe this possibility as actual involvement because the May
19, 2003 hearing never actually took place. The hearing was put off after an
objection by Ms. Tebo’s counsel, and was never rescheduled since the brothers
subsequently dismissed their applications seeking commitment. Regardless of
the proper characterization of that possibility, it in no way affects our legal
analysis.
      Ms. Tebo also argues that our original opinion erred in stating that the
Tebo brothers’ affidavit led to her evaluation by doctors Bush and Holbrook. She
maintains that it was Ms. Sonnier’s pre-screening report, not the brothers’
affidavit, which led to her evaluation.
      The record reflects that the brothers’ affidavit was filed on May 15, 2003
– four days prior to Bush’s and Holbrook’s evaluation – and that Ms. Sonnier
does not recall scheduling Ms. Tebo’s evaluation. However, there is some
evidence that suggests it was Ms. Sonnier who scheduled the evaluation. Again,
whatever may be the proper understanding of how the evaluation was scheduled,
our analysis remains unchanged that no basis for liability existed.
      Once a party establishes a legal basis for relief, he or she is entitled to
summary judgment if there are “no genuine issues of material fact.” Baker v.
Canadian Nat’l/Ill. Cent. R.R., 536 F.3d 357, 362 (5th Cir. 2008). The alleged
factual errors here are not material. Ms. Tebo’s petition is DENIED.




                                          2